Citation Nr: 1412115	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected gunshot wound to the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2013, and a transcript of this hearing is of record.

Since his hearing, the Veteran has submitted additional relevant evidence, but has waived RO review.  

As an initial matter, the Board notes that a claim for cluster headaches was denied by the RO in April 1998 and became final; however, the RO did not consider a claim for migraine headaches at that time.  Ephraim v. Brown, 82 F.3d 399, 401 (1996).  Accordingly, new and material evidence is not required prior to addressing the Veteran's claim for migraine headaches.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for hypertension and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's migraine headaches had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system. See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Organic diseases of the nervous system may also be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 , 3.309.

The Veteran is seeking entitlement to service connection for migraines.  

His service treatment records are negative for any specific diagnosis of migraines, but he was treated on several occasions in service for headaches, associated with treatment for sinusitis or upper respiratory infections.  On a May 1997 Report of Medical History, the Veteran complained of frequent, severe headaches.  

In medical histories reported to his treatment providers, as well as in his hearing testimony, the Veteran has reported onset of migraine headaches in service, which have continued to the present.  

Post service, a January 1998 VA examination diagnosed the Veteran with cluster headaches, complicated by stress and chronic sinusitis.  No opinion on the etiology of this disability was offered.  The Veteran was seen in May 1998 at Vanderbilt University Medical Center complaining of a history of migraine headaches.  He was seen in September 1999 at the Frist Clinic for migraine headaches.  

VA outpatient treatment records reflect a current diagnosis of migraine headaches.  A May 2009 letter from the VA Neurology Clinic notes that the Veteran is being treated for migraine headaches of approximately 20 years duration.  In the opinion of the staff, although the Veteran's headaches in the past have been diagnosed as sinusitis or cluster headaches, the symptoms reported by the Veteran are consistent with migraine headaches.  The Veteran's primary care physician, Dr. A.B.W. reported in a December 2010 letter that the Veteran is being treated for migraines which he reported had onset in 1992 during his active service.  

Based on all the above evidence, the Board finds that the Veteran's migraine headaches had onset in service.  The Veteran has credibly testified that his headaches had onset in service, he reported a history of frequent and severe headaches at separation from service, and private treatment records note a history of migraine headaches within a year of service.  Additionally, the Veteran's treatment providers at the VA Neurology Center have opined that although the Veteran's headaches may have previously been attributed to sinusitis or cluster headaches, his symptoms were consistent with migraine headaches.  As the preponderance of the evidence reflects that the Veteran's claimed disability began in service, entitlement to service connection for migraine headaches is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

The Veteran is also seeking entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, and a left shoulder disability, to include as secondary to a service-connected gunshot wound of the right shoulder.

In support of his claim for entitlement to service connection for hypertension, the Veteran has submitted a series of letters from his primary care physician, Dr. A.B.W.  In a May 2013 letter, Dr. A.B.W. opined that during flare-ups of his PTSD, the Veteran's hypertension "may be exacerbated."(emphasis added).  However, she only states that such exacerbations are possible, not that they are more likely than not.  Furthermore, it is unclear from the opinion whether these exacerbations are only temporary or result in a permanent worsening of the Veteran's hypertension, beyond the natural progression of the disability.  In an October 2013 letter, Dr. A.B.W. opined that the Veteran's hypertension is more likely than not a result of his service-connected PTSD, but she failed to provide any basis for this conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Unfortunately, these medical opinions are an inadequate basis for granting the Veteran's service connection claim; however, the Board finds that they have reasonably raised the possibility of a relationship between the Veteran's service-connected PTSD and his hypertension.  Accordingly, this issue will be remanded to determine the etiology of the Veteran's hypertension.  

Dr. A.B.W. also opined in her October 2013 opinion that the Veteran has left arm pain and tingling from overcompensation because he has limited use of the right arm secondary to a service connected gunshot wound to the right shoulder.  However, VA outpatient treatment records attribute the Veteran's left shoulder pain to cervical disc disease with a protruding disc at C5-6, which is the result of a non-service connected employment injury.  Neither opinion addresses other possible causes of the Veteran's reported left shoulder symptomology and there is insufficient evidence of record to determine the etiology of his claimed condition.  Accordingly, the Board finds that the issue must be remanded to obtain a VA medical examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all current VA outpatient treatment records are associated with the Veteran's claims file.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his hypertension.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether 
it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether it is at least as likely as not that the Veteran's hypertension was caused or permanently aggravated by the Veteran's service connected PTSD or any other service connected disability.  

Temporary or intermittent flare-ups of the condition are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has permanently worsened.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his left shoulder.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether 
it is at least as likely as not (fifty percent or greater) that the Veteran's left shoulder disability, if any, had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether it is at least as likely as not that the Veteran's left shoulder disability was caused or permanently aggravated by the Veteran's service connected gunshot wound, right shoulder, or any other service connected disability.  

Temporary or intermittent flare-ups of the condition are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has permanently worsened.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


